Title: To Thomas Jefferson from Gabriel Christie, 30 May 1807
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Balto May 30th 1807
                        
                        By the ship Catherine arrived this day from Guadelipe, I have receivd a Cask of Wine which originaly was
                            shipted from Burdaux but the Vessell put in to that Port in distress I shall be able to assertain the duties payable
                                ther on without giving you the trouble of forwarding any
                            Invoice. it shall be sent by the first Packet going to Washington. I hope the last that was forwarded got safe to hand 
                  I
                            have the Honour to be Sir Your Obdt Sert
                        
                            G Christie
                            
                        
                    